DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed December 20, 2021, has been entered. Claims 33-48 remain pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 42 is objected to because of the following informalities:  
In claim 42, “performed” should read --is performed--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 33, the limitation “at least a portion of the self-sealing balloon formed on the shoulder portion has a greater thickness of elastomer material relative to other portions of the self-sealing balloon” in lines 13-15 renders the claim indefinite for two reasons. First, it is unclear what is meant by a portion of the self-sealing balloon “formed on the shoulder portion.” Claim 33 defines the shoulder portion as part of the balloon itself (see lines 3-4). It is unclear whether “at least a portion of the self-sealing balloon formed on the shoulder portion” refers to part of the shoulder portion, or to some additional element that is formed on the shoulder portion. Second, the limitation “a greater thickness of elastomer material relative to other portions of the self-sealing balloon” is unclear because the claim does not describe elastomer material at any other portions of the balloon. Thus, it is unclear what the elastomer material at the shoulder portion must be thicker than. Additionally, it is unclear whether “at least the portion of the balloon formed by the shoulder portion and having the greater thickness” in lines 18-19 refers to the shoulder portion itself or to the portion of the balloon formed on the shoulder portion recited in lines 13-14. Claims 34-40 are rejected in view of their dependency from claim 33.
The examiner notes that these issues could be overcome by clarifying that the self-sealing balloon is made of elastomer material, replacing “at least a portion of the self-sealing balloon formed on the shoulder portion” in line 13 with --at least a portion of the shoulder portion--, and replacing “at least the portion of the balloon formed by the shoulder portion and having the greater thickness” with --the portion of the shoulder portion having the greater thickness--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44 and 47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Longden (US Patent No. 772,161, hereinafter Longden).
Regarding claim 44, Longden discloses a mold (Figs. 2-3; lines 20-24) comprising a body portion (see annotated Fig. 3 below) and a neck region that includes a first cylindrical portion adjacent to the body portion, a shoulder portion (annular groove C, lines 44-46) adjacent to the first cylindrical portion, and a second cylindrical portion adjacent to the shoulder portion, wherein the shoulder portion (C) includes a first shoulder transition curve (C1) adjacent to the first cylindrical portion, a second shoulder transition curve (C2) adjacent to the second cylindrical portion, and a concave portion (C3) between the first and second shoulder transition curves. The concave portion (C3) has a diameter that is smaller than a diameter of the first and second cylindrical portions (D1, D2). The first cylindrical portion has the same diameter (D1) over its length, and its length (L1) is at least a third of its diameter (D1). Respective outer surfaces of the first and second shoulder transition curves (C1, C2) are convex, as shown in Figs. 2-3. The concave portion (C3) is configured to retain liquid elastomer material (lines 46-50, when the spindle A “is dipped in rubber until a coating is applied at the desired thickness, the dipping extending to a point somewhat beyond the groove C”) such that at least a portion of an article formed on the shoulder portion (C) has a greater thickness of elastomer material (at rib D, Figs. 1-2) relative to other portions of the article (lines 50-60).

    PNG
    media_image1.png
    310
    335
    media_image1.png
    Greyscale

The preamble recitation “for forming self-sealing balloons” describes an intended use of the mold and does not further limit the structure of the mold itself. Therefore, the recitation of intended use in the preamble is not given patentable weight. See MPEP 2111.02. The description of features of a self-sealing balloon in lines 15-17 likewise describes an intended use of the claimed mold. With respect to the statements of intended use, the examiner notes that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).	In this case, Longden teaches each and every structural limitation of the claimed mold. Thus, the intended use of the mold for forming self-sealing balloons (rather than rubber nipples as in Longden) does not patentably distinguish the claimed mold from the mold of Longden.
	Regarding claim 47, Longden further discloses the mold is formed of a smooth material (as illustrated in Figs. 2-3, the surface of the spindle is shown to be free from irregularities, roughness, or projections, and is therefore clearly understood to be smooth).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Longden in view of Becher et al. (US Patent No. 2,058,552, hereinafter Becher).
Regarding claim 45, Longden teaches the claimed invention substantially as claimed, as set forth above for claim 44. Longden does not teach at least a portion of the shoulder portion is made of a material with a wetting property that draws the liquid elastomer material. However, in the art of molds for making dipped rubber articles, Becher teaches (Fig. 1) a shoulder portion made of a material (plaster of Paris member 2 located in groove of form 1; pg. 1, lines 1-13) with a wetting property that draws a liquid elastomer material. See pg. 1, lines 34-43: “When this form is utilized for dipping, experience has shown that a thicker deposit of the latex or other rubber material is formed at the outer wall of the plaster of Paris insert, than at the part of the mould which is made of wood, or porcelain, or other material which has less porosity than said plaster of Paris. The plaster of Paris exercises a differential surface effect, which may be either a surface-tension effect or an adhesion effect, or a capillary effect.” Also see other suitable materials having similar properties as described on pg. 2, lines 25-46. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold of Longden by making at least a portion of the shoulder portion of a material with a wetting property that draws the liquid elastomer material, as taught by Becher, in order to facilitate the formation of a projecting annular rib in the finished article (see Longden, lines 30-33, and Becher, pg. 1, lines 7-18).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Longden.
Regarding claim 46, Longden teaches the claimed invention substantially as claimed, as set forth above for claim 44. Longden is silent with respect to the dimensions of the second cylindrical portion. However, it would have been obvious to one of ordinary skill in the art to modify the second cylindrical portion to be between 0.28 and 0.3125 inches, since the court has held that limitations relating to size are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The examiner notes that scaling the mold up or down to within the claimed range would not cause the mold to perform any differently than the prior art mold.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Longden in view of Komine (US Patent No. 5,207,965, hereinafter Komine).
Regarding claim 48, Longden teaches the claimed invention substantially as claimed, as set forth above for claim 44. Longden is silent with respect to the material of the mold. However, Komine teaches a mold (pattern unit A, Figs. 2-6) intended to be used for forming latex rubber articles (by dipping into rubber latex solution b; col. 4, lines 23-30), in which the mold (A) is formed of ABS plastic (col. 3, lines 36-40, “acrylonitrile-butadiene-styrene (ABS) resin”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mold of Longden (which is likewise intended to be used for forming latex rubber articles) of ABS plastic as taught by Komine, because Komine teaches that such material is known to be suitable for a mold intended to be used for forming latex rubber articles.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-41 and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,141,671. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Patent claim 1 recites a self-sealing balloon produced by a process that is understood to result in the same balloon recited in claim 33. Patent claim 1 recites an oblong gel capsule as recited in claim 34; the gel capsule of patent claim 1 is understood to be a biodegradable material as recited in claims 35 and 36 and an organic material as recited in claim 40. The limitations of claim 37 are recited in patent claim 2. The limitations of claim 38 are recited in patent claim 4. The limitations of claim 39 are recited in patent claim 6. 
Patent claim 1 recites a self-sealing balloon produced by a process that is the same as the method recited in claim 41. The limitations of claim 43 are recited in patent claim 3.
Patent claim 1 recites a self-sealing balloon produced using a mold that is the same as the mold recited in claim 44. The limitations of claim 45 are recited in patent claim 5. The limitations of claim 46 are recited in patent claim 2.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,141,671 in view of Lenhart (US Patent No. 2,814,069, hereinafter Lenhart).
Regarding claim 42, the patent claims do not recite the withdrawing step being performed at a variable rate. However, in the art of molding rubber goods by dipping, Lenhart teaches withdrawing a mold (20, Fig. 1) from a body of liquid elastomer material at a variable rate (col. 1, lines 30-32, “withdraw the forms from said tank at variable speeds”) in order to produce a finished article with portions having a greater thickness relative to other portions of the article (col. 1, lines 31-32, “to form thin deposits on parts of the form and thick deposits on others”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent claims by withdrawing the mold from the body of liquid elastomer material at a variable rate, as suggested by Lenhart, in order to form the portion of greater thickness.
Claims 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,141,671 in view of Komine.
Regarding claims 47 and 48, the patent claims do not recite the mold being formed of a smooth material (claim 47) or of ABS plastic (claim 48). However, Komine teaches a mold (pattern unit A, Figs. 2-6) intended to be used for forming latex rubber articles (by dipping into rubber latex solution b; col. 4, lines 23-30), in which the mold (A) is formed of a smooth material (col. 3, lines 35-40, glass, porcelain, ABS resin, etc.) (claim 47), specifically, ABS plastic (col. 3, lines 36-40, “acrylonitrile-butadiene-styrene (ABS) resin”) (claim 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mold of the patent claims of a smooth material (claim 47), including ABS plastic (claim 48) as taught by Komine, because Komine teaches that such materials are known to be suitable for a mold intended to be used for forming elastomeric articles.
Allowable Subject Matter
Claims 33-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and if a terminal disclaimer were filed to overcome the non-statutory double-patenting rejections.
Claims 41-43 would be allowable if a terminal disclaimer were filed to overcome the non-statutory double-patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 23, 2022/